Citation Nr: 1608422	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-10 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for sarcoidosis with asthma and, if so, whether service connection for sarcoidosis is warranted.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for a left foot fracture as secondary to sarcoidosis with asthma.

4.  Entitlement to service connection for residuals of status-post rotator cuff surgery as secondary to sarcoidosis.

5.  Entitlement to service connection for depression as secondary to sarcoidosis.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and S.B.G.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to August 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2008 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2014, the Veteran and his daughter, S.B.G., testified before the undersigned Veterans Law Judge via videoconference.  A portion hearing transcript has been associated with the record.  Unfortunately, there was a equipment malfunction at this hearing and the hearing testimony was not properly recorded.  The Veteran's representative requested another hearing in May 2015.

In May 2015, the Board remanded the instant matters to allow for the scheduling of a new hearing.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In September 2015, the Veteran and his daughter again testified before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.

In December 2015, the Board requested a medical expert opinion as to the claim for service connection for sarcoidosis from the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 5107(a) (West 2014) and 38 C.F.R. § 20.901 (2015).  That requested medical opinion was rendered in February 2016 and is discussed below.

The Board notes that additional evidence was added to the record subsequent to the issuance of the January 2014 statement of the case, to include VA treatment records dated through November 2015.  The Veteran has not waived AOJ consideration of such evidence.  See 38 C.F.R. § 20.1304 (2015).  However, as the Veteran's petition to reopen a claim for service connection for sarcoidosis is being reopened and granted on the merits, he suffers from prejudice in the Board considering such evidence.  Moreover, as the Veteran's claims for service connection for a left foot fracture, status-post right rotator cuff repair and depression as well as TDIU are being remanded, the AOJ will have an opportunity to review the newly received documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and through remand. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of a left foot fracture, status-post right rotator cuff surgery and depression as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 2015 submission, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to service connection for diabetes mellitus.

2.  In a final decision issued in April 2004, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for sarcoidosis with asthma.

3.  Evidence added to the record since the last final denial in April 2004 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sarcoidosis with asthma.

4.  Resolving all doubt in favor of the Veteran, his sarcoidosis had its onset during service or within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The April 2004 decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for sarcoidosis with asthma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for sarcoidosis with asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).   

4.  The criteria for service connection for sarcoidosis have been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.              § 20.204. 

The Veteran, through his representative, withdrew from appeal the issue of entitlement to service connection for diabetes mellitus in a September 2015 submission.  He also stated during his September 2015 hearing that he wished to withdraw his claim of entitlement to service connection for diabetes mellitus.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.

II. Sarcoidosis

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for sarcoidosis with asthma and grant service connection for such disability are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sarcoidosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.          §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).
Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran previously claimed entitlement to service connection for sarcoidosis in February 1998.  Of record at the time of the October 1998 rating decision were the Veteran's service treatment records, a May 1998 VA examination report, VA treatment records and various private treatment records.  The RO noted that the Veteran's service medical records showed no pulmonary complaints, that the in-service chest X-rays were interpreted as being negative for abnormality and that the record did not show a chronic pulmonary impairment until 1994.  The RO further noted that the May 1998 VA examination report was consistent with asthma and obstructive pulmonary disease.  Consequently, the RO determined that service connection for sarcoidosis was not consistent with the development of a chronic pulmonary condition during service, and denied the claim.

In October 1998, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for sarcoidosis was received until June 2003, when VA received his application to reopen such claim.  Therefore, the October 1998 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for sarcoidosis was received prior to the expiration of the appeal period stemming from the October 1998 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board observes that the Veteran filed a petition to reopen this claim in June 2003, and that such claim was denied in an April 2004 rating decision on the basis that new and material evidence had not been received in order to reopen the service connection claim.  At such time, the RO considered post-service VA treatment records that continued to show complaints and treatment referable to the Veteran's sarcoidosis with asthma; however, evidence of current complaints and diagnoses were previously of record at the time of the October 1998 rating decision. Therefore, the RO declined to reopen the Veteran's claim. 

The Veteran was advised of the decision and his appellate rights in an April 2004 letter.  The Veteran did not enter a notice of disagreement as to the April 2004 rating decision.  Therefore, such rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), as described above, as additional VA treatment records were received within one year of the issuance of the April 2004 rating decision.  However, in the instant case, as such records only show continued complaints and treatment referable to sarcoidosis, and no evidence of a nexus between such disorders and service, the Board finds that such do not constitute new and material evidence and, therefore, such regulation is inapplicable. See also Bond, supra; Roebuck, supra; Muehl, supra.

The Veteran filed the instant petition to reopen the claim for service connection for sarcoidosis in March 2008.  Evidence received since the March 2008 decision consists of VA treatment records datae through January 2015, Social Security Administration (SSA) records, various private treatment records and a February 2016 VHA opinion.  The Veteran also described his symptoms through the present time in several statements and during his September 2015 hearing testimony.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of the February 2016 VHA opinion and September 2015 hearing testimony, the Board finds that the evidence received since the March 2008 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for sarcoidosis was previously denied as the record did not indicate that this condition occurred in or was caused by service.  Since such time, the Veteran has testified regarding his in-service symptoms and his current symptoms.  The February 2016 VHA opinion found that the Veteran's current sarcoidosis had its onset during his service.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for sarcoidosis with asthma is reopened.

Turning to the merits of the Veteran's service connection claim, the Board first notes that the Veteran has a current diagnosis of sarcoidosis.  Service treatment records are negative for complaints, treatments or diagnoses related to sarcoidosis.  Post-service treatment records reflect an assessment of sarcoidosis in a July 1997 private treatment note.  During a September 2015 hearing, the Veteran testified that he was treated for iritis within one month of service discharge and treatment records documenting such visits were no longer available.  In an April 2010 statement, the Veteran's friend recalled that the Veteran was treated for iritis or an eye infection approximately one month after service discharge. 

The remaining question is whether the Veteran's current sarcoidosis is related to his service.  The Board notes that two etiology opinions are of record.  The first such opinion is dated in A June 2009 and was authored by Dr. E. D., a VA pulmonologist.  The physician indicates that the Veteran had been diagnosed with obstructive lung disease and sarcoidosis.  The physician noted that the Veteran had reported being diagnosed with iritis in September 1976 and asthma in 1979, that sarcoidosis was known to cause iritis and obstructive lung disease and that these might be the presenting symptoms of the Veteran's sarcoidosis.

The second of such opinions was a February 2016 VHA opinion.  The VHA physician indicates that there is no known relation of sarcoidosis to asbestos and that it was thought that exposures to occupational, environmental and possibly infectious hazards in a genetically susceptible host can induce presentations of the disease.  The physician further noted that sarcoidosis was a well-known cause of airway obstruction and that it can present and be mistaken for asthma.  The physician stated that the etiology of sarcoidosis was not known and requires making assumptions regarding the exposures during service that were impossible to discern or give an opinion on.  Thus, the physician noted that it was as likely as much as it was unlikely that the Veteran's sarcoidosis resulted from his service or developed during his service.  The physician further noted that iritis was a form of a broader disease known as uveitis and was a well-known manifestation of sarcoidosis and can be the first manifestation of sarcoidosis.  The physician noted that the diagnosis of iritis or uveitis should start the look for another diagnosis and that it was thus strongly possible (more than 50 percent) that the Veteran's iritis was an early manifestation of sarcoidosis.  Thus, the physician opined that it was more possible than not that the disease diagnosed as asthma (obstructive disease) was due to sarcoidosis as the Veteran had no clear other etiology for his obstructive disease and his computed tomography (CT) scan findings suggested a chronic finding suggestive of chronic sarcoid.

The Board finds that the June 2009 and February 2016 opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  There is no contrary etiology opinion of record.

Given the evidence and the medical opinions already of record, the Board concludes that the evidence is, at least, in relative equipoise on the nexus question. Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

Further, in statements of record, the Veteran reported that he had breathing problems in service that have continued to the present and that he was treated for iritis or other eye infection within one month of service discharge.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, there is evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In conclusion, the evidence shows treatment of iritis soon after service discharge, a current diagnosis of sarcoidosis, and medical and lay evidence showing a link between the Veteran's current sarcoidosis and service and/or the onset of this disability within one year of service discharge.  In sum, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for sarcoidosis is warranted.  The Board notes that, in reaching this conclusion, the evidence is at least in equipoise and the benefit of the doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

The appeal as to the issue of entitlement to service connection for diabetes mellitus is dismissed.

New and material having been received, the claim for service connection for sarcoidosis is reopened; the appeal is granted.

Service connection for sarcoidosis is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed residuals of a left foot fracture, status-post right rotator cuff surgery and depression.

With regards to the Veteran's claimed residuals of a left foot fracture, status-post rotator cuff surgery and depression, he alleges that these disabilities are caused or aggravated by his now service-connected sarcoidosis.  Specifically, he alleges that he experienced muscle wasting and bone thinning as a result of medication required for sarcoidosis treatment and that this damage resulted in his left foot fracture and right rotator cuff disability.  He also alleges that his depression was caused or aggravated by his sarcoidosis.  Post-service treatment records reflect an assessment of a mood disorder secondary to a general medical condition in August 2009; no further information was provided.  These records also show findings and treatments related to left foot Charcot arthropathy and that the Veteran had undergone right shoulder surgery in June 2008.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed disabilities.  Therefore, on remand, such examinations with etiology opinions should be obtained.

With regards to the Veteran's claim for a TDIU, he alleges that he is unable to obtain or maintain gainful employment due to shortness of breath associated with his now service-connected sarcoidosis.  He provided detailed testimony during his September 2015 hearing regarding his employment history and educational background.  He has not been afforded an examination in conjunction with his claim for a TDIU.  Therefore, a current Social and Industrial Survey addressing the functional impact of the Veteran's service-connected disabilities his ordinary activities, to include his employability, is necessary to decide the claim.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Moreover, while on remand, the Veteran should be asked to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).
On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims, to specifically include those from any private treatment provider who has treated him for his claimed disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from November 2015 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Furnish the Veteran a VA Form 21-8940 to enable him to file updated employment and financial information for the appellate period.

3.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed left foot fracture and status-post right rotator cuff surgery.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

a) Identify whether the Veteran currently has residuals of a left foot fracture and/or status-post right rotator cuff surgery, or has had such a diagnosis at time during the pendency of his April 2009 claim.

b)  Is at least as likely as not that the Veteran's diagnosed residuals of a left foot fracture and/or status-post rotator cuff surgery is caused and/or aggravated by his service-connected sarcoidosis, to include any medications used to treat this condition?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  The examiner should specifically address the Veteran's contention that muscle wasting and bone thinning as a result of medication taken for his sarcoidosis resulted in his diagnosed residuals of a left foot fracture and/or status-post rotator cuff surgery.

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

4.  The Veteran should be afforded an appropriate VA examination to determine the etiology of his claimed acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

a) Identify whether the Veteran currently has an acquired psychiatric disorder, to include depression, or has had such a diagnosis at time during the pendency of his April 2009 claim.

b)  Is at least as likely as not that the Veteran's claimed acquired psychiatric disorder is caused and/or aggravated by his service-connected sarcoidosis, to include any medications used to treat this condition.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

5.  After completing the above, schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities, which currently include lumbar spine ankylosing spondylitis, compression fracture T-11-T12 and sarcoidosis, on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities, which lumbar spine ankylosing spondylitis, compression fracture T-11-T12 and sarcoidosis, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed should be accompanied by supporting rationale.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence added to the record after the issuance of the January 2014 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


